DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status.
This Office Action is responsive to the Remarks filed on 12/13/2020. Claims 1-16 were pending. Claims 1-16 are now pending.  Claims 1-16 are presented for examination. Applicant's arguments have been considered.
Declaration under 37 C.F.R §1.132
The Declaration under 37 C.F.R. §1.132 filed on 12/23/2020 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the Yamaguchi reference (US 2009/0095942).
In the para 1 of the Declaration Dr. Hiroyoshi discussing difference in dopant. Claim 1 of the instant Application recites dedoped polymer. Therefore Dr. Hiroyoshi discussed features that are not claimed. Claims filed on 05/11/2020 do not recite any acid organic or inorganic.
 In the para 2, Dr. Hiroyoshi states that Yamaguchi uses a doped polymer. However, Yamaguchi discloses (Table 1, Example, 7, polyaniline of an emeraldine base type, para 40) a polymer wherein content of CSA is 0 (zero) moles. Therefore, Yamaguchi expressly discloses polymer which is not contains dopant (Please see below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Declaration is ineffective to overcome the Yamaguchi reference.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5, 7 and 9 rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over US 2009/0095942 to Yamaguchi (Yamaguchi) as evidenced by JP 2007-173134 to Saito.
Regarding claim 1, Yamaguchi discloses a particulate active material for a power storage device (re claim 5, lithium secondary battery) positive electrode (Title, [0049]) the particulate active material comprising: particles of an electrically conductive polymer (PANI, para 49, re claims 3, 7)], and a conductive agent (graphite, carbon black), wherein the electrically conductive polymer is a dedoped polymer (Table 1, Example, 7, polyaniline of an emeraldine base type, para 40). Since the mixture comprising the polymer and black carbon was ball milled (para 49), than dried (para 50-52) wherein the particles of the electrically conductive polymer each have a surface coated with the conductive agent as witnessed by Saito ( See Fig. 1). 
Regarding claim 9, Yamagishi discloses the battery comprising the positive electrode, negative electrode and an electrolyte layer therebetween (para 34) 
Regarding claim 11, 
Claims 2, 4 6, 8, 10 and 12 are rejected under 35 U.S.C. 103(a) as obvious over US 2009/0095942 to Yamaguchi in view of JP 2007-173134 to Saito.
Regarding claims 2, 4, 6, 8, 10 and 12,   Yamaguchi discloses the invention as discussed above as applied to claims 1, 5, and 9 and incorporated therein.  In addition, Yamaguchi teaches that the ratio between the conductive polymer and  conductive agent (carbon) can be in a range from   1 :1 to 100: 1, i.e. encompasses the clamed range  1 to 30 and  13 to 30 parts by weight based on 100 parts by weight of the electrically conductive polymer  (para 21).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05. Saito teaches that an amount of conductive agent affects the area of coating of the electrode active material and from other hand decrease a discharge capacity of the electrode if it is in excess (para 35). Therefore,   Saito clearly teaching that the amount of the conductive agent and as such the ratio between conductive polymer and conductive agent is a result effective variable. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was made to optimize the amount of the conductive 
Claims 13-16 are rejected under 35 U.S.C. 103(a) as obvious over US 2009/0095942 to Yamaguchi in view of JP 2007-173134 to Saito.
Regarding claims 13 and 15, Yamaguchi discloses particulate material for a power storage device, the material consisting of particles of an electrically conductive polymer (PANI, para 49, re claim 15)] and a conductive agent (graphite, carbon black), wherein the electrically conductive polymer is a dedoped polymer (Table 1, Example, 7, polyaniline of an emeraldine base type, para 40). Since the mixture comprising the polymer and black carbon was ball milled (than dried para 49-52)   wherein the particles of the electrically conductive polymer each have a surface coated with the conductive agent as witnessed by Saito (See Fig. 1). In addition Yamagishi teaches a method for preparation said particulate material (working example 2), but does not  expressly disclose a step of shearing the electrically conducive polymer particles and the conductive agent by means of a composite particle producing apparatus to coat surfaces of the electrically conductive polymer particles with the conductive agent.
Saito teaches an electrode for a lithium ion-battery comprising   an electrode active material is coated with electrically conductive material (claims 1-3) in particularly carbon (para 5). Saito also teaches that that is preferable for producing of the electrode active material to use mechanical energy such i.e. use a shearing since an impact, compression, and friction, to the mixture which consists of an electrode active material and an electrically-conductive material. Thereby, while covering the surface of an electrode active material with an electrically-conductive material, an electrically-
Regarding claims 14 and 16,   Yamaguchi discloses the invention as discussed above as applied to claim 13 and incorporated therein. In addition, Yamaguchi teaches that the ratio between the conductive polymer and  conductive agent (carbon) can be in a range from   1 :1 to 100: 1, i.e. encompasses the clamed range  1 to 30 and  13 to 30 parts by weight based on 100 parts by weight of the electrically conductive polymer  (para 21).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05. Saito teaches that an amount of conductive agent affects the area of coating of the electrode active material and from other hand decrease a discharge capacity of the electrode if it is in excess ([0035]). Therefore,   Saito clearly teaching that the amount of the conductive agent and as such the ratio between conductive polymer and conductive agent is a result effective variable. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was made to optimize the amount of the conductive agent and as such the above mentioned ratio in .
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant argues: “In contrast, the claimed electrically conductive polymer is different from that of Yamaguchi in that the claimed electrically conductive polymer is a dedoped polymer. As explained above, Yamaguchi discloses the organic sulfonic acid only as the dopant, and does not disclose, teach or suggest using a dedoped polymer.”
Examiner respectfully disagrees. Yamaguchi discloses (Table 1, Example, 7, polyaniline of an emeraldine base type, para 40) a polymer wherein content of CSA is 0 (zero) moles. Therefore, Yamaguchi expressly discloses polymer which is not contains dopant (Please see below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Please note that a reference must be considered in its entirety, for it is well settled that the disclosure of a reference is not limited to preferred embodiments or 
Applicant’s arguments regarding rejection of claims 2-16 based on dependency of said claims from claim 1, and as such addressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727